Citation Nr: 0506111	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-21 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for Meniere Disease.  


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in August 2002 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas.      

In September 2004, the Board remanded this matter for further 
development related to the veteran's claim.  
FINDING OF FACT

The veteran's Meniere Disease is not related to active 
service.  


CONCLUSION OF LAW

The veteran's Meniere Disease was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter - VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claim; and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act (VCAA) and 
other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  

The VCAA further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A (West 2002).  
In determining whether either is necessary, VA must determine 
whether the evidence shows that the claimant has a current 
disability, or has persistent or recurrent symptoms of a 
disability, and whether the evidence indicates that the 
disability or symptoms may be associated with the claimant's 
active service.  38 U.S.C.A. § 5103A(d).  

In Pelegrini v. Principi, 18 Vet. App 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.  

In this matter, the record indicates that the veteran has 
been fully apprised of what evidence would be necessary to 
substantiate his claim, as well as informed of the specific 
assignment of responsibility for obtaining such evidence.  38 
U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In response to the veteran's original claim for 
service connection, the RO advised the veteran by letter 
dated in July 2002 of the evidence that would substantiate 
the veteran's claim, and the responsibility for obtaining the 
evidence.  The veteran was later provided with a copy of the 
original rating decision dated in August 2002 setting forth 
the general requirements of then-applicable law pertaining to 
the claim for service connection.  In July 2003 the veteran 
was provided with the Statement of the Case which reiterated 
the general notification found in the rating decision.  
Following the Board's remand in September 2004, the RO again 
advised the veteran by letter of the evidence that would 
substantiate the veteran's claim, and the responsibility for 
obtaining the evidence.  In November 2004, the RO submitted 
to the veteran the Supplemental Statement of the Case which 
also set forth the general requirements of then-applicable 
law pertaining to the claim for service connection.    

Because the veteran had been continually apprised of the 
nature of substantiating evidence and his responsibility for 
obtaining it, the provisions of the VCAA as to notice have 
been satisfied.  See 38 U.S.C.A § 5103(b) (Providing in 
substance that after notice to the claimant under the VCAA of 
any information which was not previously provided, if such 
information or evidence is not received within one year from 
the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application).

The record further reflects that the RO ensured that all 
available relevant evidence had been obtained.  The RO 
obtained the veteran's service medical records and VA medical 
records.  And the RO requested from the veteran, and 
received, private medical records reflecting private medical 
care.  The record indicates that the RO reviewed all relevant 
records prior to its rating decision.  Moreover, VA afforded 
the veteran medical treatment and examination, which he 
accepted, and the opportunity to appear before a hearing, 
which he declined.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist the veteran in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In sum, VA has satisfied its duties to inform and assist the 
veteran at every stage of this case.  Given the extensive 
development undertaken by the RO, and the fact that the 
veteran has pointed to no other evidence which has not been 
obtained, the Board finds that the record is ready for 
appellate review.
The Merits of the Claim for Service Connection

I. 	Laws and Regulations 

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2004).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2004).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding any of these three elements, the veteran 
is accorded the benefit of the doubt.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 55-56 (1990).

II.	Analysis 

The veteran filed his original service connection claim for 
Meniere Disease in August 2002.  The veteran maintains that 
working near loud radars during active service caused this 
disorder in the same manner that proximity to loud radars 
caused his service-connected bilateral hearing loss and 
tinnitus disorders.  

Meniere Disease is defined as "an affection characterized 
clinically by vertigo, nausea, vomiting, tinnitus, and 
progressive hearing loss due to hydrops of the endolymphatic 
duct."  Stedman's Medical Dictionary 518 (27th ed. 2000).  

The veteran was diagnosed with Meniere Disease following an 
October 2004  VA Compensation and Pension Examination.  In 
his report, the examiner stated that there is no scientific 
evidence currently linking Meniere Disease to past acoustic 
trauma.  He concluded that it was therefore impossible to 
state that the veteran's Meniere Disease related to active 
service.  As this is the only medical nexus opinion of 
record, the Board finds unfounded the veteran's claim that 
in-service noise caused his Meniere Disease.   

The Board also finds that the record lacks evidence showing 
the onset of Meniere Disease in service or soon after 
discharge.  In his original claim for Meniere Disease, the 
veteran claimed that he began experiencing hearing loss and 
tinnitus symptoms while in service, and vertigo soon after 
discharge from service.  Service medical records do show an 
in-service onset of hearing loss and tinnitus symptoms.  But 
the evidence of record does not show an onset soon after 
discharge of the other symptoms associated with Meniere 
Disease such as dizziness and nausea.  

In fact, the record indicates that the onset of the veteran's 
Meniere Disease occurred several years after his separation 
from service.  The October 2004 examiner reported the veteran 
as stating that the onset of symptoms associated with Meniere 
Disease occurred between 1985 and 1989.  A June 2002 
Compensation and Pension Examination report paraphrases the 
veteran as stating that he began experiencing vertigo five 
years earlier.  And the earliest documentary evidence of 
record referring to dizziness and nausea is found in a 
private medical record reflecting treatment in August 1995.    

Though the record shows the current disability of Meniere 
Disease, the record lacks evidence of an in-service 
incurrence of this disorder, and medical evidence that this 
disorder relates to active service.  Pond v. West, 12 Vet. 
App. 341, 346 (1999).  In sum, the preponderance of the 
evidence is against the veteran's claim and the benefit-of-
the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    


ORDER

Entitlement to service connection for Meniere Disease is 
denied.  



                         
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


